Yeager, J.
In our opinion previously issued in this case we directed that the judgment or judgments of the district court be reversed and the cause remanded with directions to dismiss the entire action without prejudice to a new action. Since the release of that opinion a supplemental transcript has been filed in this court showing that service of process was had on all parties having an interest in the litigation.
In a motion for rehearing appellee Dora Marsh asserts that the remand with directions to dismiss can only have the effect of delaying the proceedings, causing unnecessary expense in refiling the action and of obtaining new service of process upon the defendants. The point is well taken. We withdraw the last paragraph of our previous opinion in Marsh v. Marsh, ante p. 282, 113 N. W. 2d 323, and substitute therefor the following: The judgment or judgments of the district court are *618reversed and the cause remanded for a new trial.
The motion for a rehearing is otherwise overruled.
Reversed and remanded.